Citation Nr: 1743926	
Decision Date: 09/03/17    Archive Date: 10/10/17

DOCKET NO.  15-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the residuals of exposure to asbestos, claimed as asbestosis and mesothelioma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACTS

The most probative evidence establishes that the appellant does not currently have asbestos-related disability.


CONCLUSION OF LAW

The criteria for establishing service connection for asbestosis and mesothelioma have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

A review of the medical records indicates that the Veteran began seeing a Dr. C. Prestia in 1983 with respect to his complaints involving his lung.  At that time, Dr. Prestia noted that the Veteran began working as a steamfitter/plumber after he was released from active duty in 1959.  It was noted that that the Veteran admitted to the physician that he had been exposed to a great deal of asbestos pollution and he had ripped out asbestos pipefittings.  The medical records further show that the Veteran worked for Monsanto where he was also exposed to asbestos including performing duties where he would be around steel girders that had been sprayed with asbestos.  In essence, Dr. Prestia suggested that the Veteran's current lung disorder, which he diagnosed as asbestosis in April 1990, was due to or caused by the Veteran's post-service exposure to asbestos.  Dr. Prestia did not suggest or indicate that the Veteran's active duty service exposure led to the development of any current lung disorder.  

Also of record is a VA examination report of March 2014.  In that report, the examiner found that the condition claimed was less likely than not (less than50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The doctor also concluded that the Veteran did not have, nor did he ever have mesothelioma.  Instead, the doctor stated that the Veteran had pleural plaques (which are markers of asbestos exposure) but he was not diagnosed as suffering from interstitial lung disease, which is required for a diagnosis of asbestosis.  

The Veteran did not receive treatment for an asbestos-like condition or a chronic pulmonary disorder while he was in service.  Moreover, there is no indication from the Veteran's service medical records that he was exhibiting symptoms or manifestations of a lung disability that would indicate that he was exposed to asbestos or asbestos-related fibers.  In fact, there is no medical evidence until many years after service that the Veteran may have been suffering from a lung disability. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  Based on the above, the Board finds that the medical evidence does not support the Veteran's assertions, and as such, service connection for a pulmonary disorder, to include as being secondary to asbestos exposure, is not warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

The medical evidence has not shown that the Veteran now suffers from an asbestos-related lung disorder.  While the Veteran has obtained treatment for a variety of conditions, disabilities, and diseases from care providers, none of those who have provided significant treatment to the Veteran have ever diagnosed, or treated the Veteran for, asbestosis or an asbestos-related condition, that is related to his military service.  With no evidence of any current asbestos-related disability that is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because there was no approximate balance of positive and negative evidence of record, reasonable doubt could not be resolved in the Veteran's favor.  The Veteran's claim is thus denied. ?? 


ORDER

Entitlement to service connection for the residuals of exposure to asbestos, to include asbestosis and mesothelioma, is denied. 




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


